Per Curiam.
The appeal is taken from an order denying a continuance from an order setting aside the verdict, and from the judgment. There is no final judgment rendered in the cause; hence it cannot be pretended that an appeal will lie under the first division of Sec. 338 of the Code, which relates exclusively to final judgments. The only intermediate orders *55from which an appeal will lie are specified in the third division of said section. But there is no authority found there for taking an appeal from either an order denying a continuance or from an order setting aside a verdict. Both these intermediate orders are non-appealable, and may only be reviewed when the appeal is taken from the final judgment; but in the absence of a final judgment, and in the absence of an appeal-able order, the motion to dismiss the appeal must be allowed.

Appeal dismissed.